DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 15-18  and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the clause “or even more at most 300g/mol” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “general” in claims 15 and 17 renders the claim indefinite since the scope of the claim encompassed by the “general” can not be ascertained.  
Similarly, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term “preferably” are part of the claimed invention and whether it is limiting to the claimed invention. 
Claim 93 contains abbreviations of copolymers.  Even though most of abbreviations are somewhat conventional, such abbreiations should not be in the claims as interpretation of such abbreviations is ambiguous.  In addition, the meanings of abbreviations such as  ENA or ENA/MAH is not even understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10-14, 17-19, and 111 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,407,966 to Ebert et al., (hereinafter “Ebert”).
Ebert discloses a curable volume expandable polymer composition comprising: an organic acid component, wherein the organic acid component comprises a first organic acid, and a second organic acid; wherein said polymer composition, when being heated to an activation of expansion temperature above room temperature, undergoes volume expansion due to decarboxylation of the first organic acid and/or the second organic acid; and wherein the relative weight ratio of the first organic acid to the second organic acid is within the range of from 10:1 to 1:10.  See illustrative examples disclosing foamable compositions comprising acetoacetic acid ester as one acid component and silicic acid as the second acid component.
While the illustrative examples utilize acetoacetic acid esters, acetoacetic acid is expressly discloses as one of three preferred acid compounds, and as such is clearly envisaged from the small genus disclosed in col. 4, lines 49-51.  Acetoacetic acid is a monocarboxylic beta keto acid that fully correspond to the acid claims in claims 10-14 and 17-18.
The molecular weights of  the disclosed acetoacetic and silicic acids fully correspond to the claimed. 
The amounts of the acids and the ratio of the acids in the illustrative examples 2,3, etc., fully correspond to the claimed. 
At least one of the acids disclosed by the reference is a hydrocarbon acid comprising no functional groups other than carboxylic acid groups (-CO2H), carbonyl groups (-C(=O-), hydroxyl groups (-OH) and vinylogous carboxylic acid groups (-C(=O)-C=C-OH).
At least one of the acids disclosed in the reference is a ketocarboxylic acids (such as acetiacetic or malonic acids). It could be considered either the first or the second acid. 
The polymer composition disclose by Ebert (i) is dry to the touch at room temperature; (ii) becomes adhesive at elevated temperature.
The invention as claimed, therefore, is fully anticipated by the disclosure of Edberg. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 8, 10-14, 17-19, and 111  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebert.
This is the alternative rejection of claims 1-4, 7, 8, 10-14, 17-19, and 111.
The disclosure of Ebert is discussed above.
In addition, Ebert discloses various keto acids a suitable for its invention, such as acetoacetic acid, malonic acid, cyclopentanone diacid, etc.  See, col. 4, lines 30-48.
While not expressly disclosing combined use of two acid,  its been long established by the case law, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.   Such combination would have been obvious in any proportion of the two components in the absence of evidence of unexpected results that can be attributed to the claimed ratios of the two acids.
The reference further discloses that the suitable amounts of at least one acid is up to 10 wt %, which makes the claimed amounts of acid compound at least obvious.  Col. 4, lines 55-59.
Eberg further discloses that polymers that can be used in invention are polymers such as ethylene-vinyl acetate (col. 7, lines 15-17) and alkyl-acrylate copolymers such as styrene-methyl methacrylate, Paragraph bridging cols. 6 and 7.  Use of two or more components known for the same purpose would have been obvious as per discussion above.
The invention as claimed, therefore, is fully within the purview of the Ebert reference and choosing specific components from  the lists of expressly disclosed components or disclosed amount ranges would have been obvious with reasonable expectation of success. 
The showing of improved results due to use of two organic acids is noted.
However, the showing of improved results, even if, arguendo, is unexpected, is not commensurate in scope with the claimed invention.
First, no amount of acid (ether first of the second) is claimed in the broad claim, and the amounts claimed in dependent claim are very broad and can be as low as 0.1 wt % (as per claim 4) and 2.5 wt % as per claims 7.  Meanwhile the data in the illustrative examples is provided for compositions containing 20 wt % of combined acids.  Based on the data on record, there is absolutely no reasonable expectation that any improvements would be achieved for compositions containing 0.1 re 2.5 wt % of the acids (and unspecified acid amounts as per independent claim).  Moreover, the compositions containing, for example, 10 wt % of total acid, the amounts of one acid may be 9 wt % and the other 1 wt %.  Again, the showing of improved results is only provided for compositions containing the acids in the ratio of 1:3, and no other ratios.  Further, there is no evidence of any unexpected improvements  due to use of two different keto-acids.
Thus, the showing of alleged unexpected results in not commensurate in scope with the claimed invention.   


Claim(s) 1-8, 10-13 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,330,635 to Tokas, (hereinafter “Tokas”).
Tokas discloses a curable volume expandable polymer composition comprising an organic acid component, wherein the organic acid component comprises organic acids; wherein said polymer composition, when being heated to an activation of expansion temperature above room temperature, undergoes volume expansion due to decarboxylation of the organic acids.
  See the entire document, illustrative examples.
In illustrative examples the reference discloses various suitable organic acids, each of which have the molecular weight corresponding to the claimed  molecular weights and the acids are present in the polymeric compositions in the amounts corresponding to the claimed.   See also col. 3, lines 33-46.
The acids exemplified in examples and in col. 3, lines 29-33 are dicarboxylic organic acids that fully correspond to the acids as claimed in claims 10-13.
The reference does not exemplify simultaneous use of  two organic acid.  However, as long established by the case law, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.   Such combination would have been obvious in any proportion of the two components in the absence of evidence of unexpected results that can be attributed to the claimed ratios of the two acids.
The showing of improved results due to use of two organic acids is noted.
However, the showing of improved results, even if, arguendo, is unexpected, is not commensurate in scope with the claimed invention.
First, no amount of acid (ether first of the second) is claimed in the broad claim, and the amounts claimed in dependent claim are very broad and can be as low as 0.1 wt % (as per claim 4) and 2.5 wt % as per claims 7.  Meanwhile the data in the illustrative examples is provided for compositions containing 20 wt % of combined acids.  Based on the data on record, there is absolutely no reasonable expectation that any improvements would be achieved for compositions containing 0.1 re 2.5 wt % of the acids (and unspecified acid amounts as per independent claim).  Moreover, the compositions containing, for example, 10 wt % of total acid, the amounts of one acid may be 9 wt % and the other 1 wt %.  Again, the showing of improved results is only provided for compositions containing the acids in the ratio of 1:3, and no other ratios. Thus, the showing of alleged unexpected results in not commensurate in scope with the claimed invention. 

Allowable Subject Matter
Claims 15 and 16  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While, as discussed above, the prior art of record teaches the claimed invention as claimed in independent claim 1 and other dependent claims, the prior art of record does not disclose the  polymer composition wherein the first organic acid and/or the second organic acid and/or the optionally present one or more additional organic acids is an alpha-keto acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ